Citation Nr: 1020440	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-12 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
pneumonitis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee injury 
residuals.

3.  Entitlement to service connection for bilateral 
pneumonitis.

4.  Entitlement to service connection for right knee injury 
residuals.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from December 1969 to July 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO denied the Veteran's 
applications to reopen his previously denied claims for 
service connection for bilateral pneumonitis and right knee 
injury residuals.  The RO subsequently reopened the claims 
and denied them on the merits; regardless of the RO's 
actions, however, the Board must initially determine whether 
new and material evidence has been submitted.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Jurisdiction over this case was transferred to the VARO in 
Portland, Oregon, and that office forwarded the appeal to the 
Board.

The Veteran requested a Board hearing in his March 2009 
substantive appeal, but indicated in November 2009 that he no 
longer wanted a hearing.


FINDINGS OF FACT

1.  In a January 1973 rating decision, the RO denied the 
Veteran's claims for service connection for bilateral 
pneumonitis and right knee injury residuals.  The Veteran did 
not appeal this decision.

2.  Evidence received since the January 1973 decision relates 
to the basis for that prior denial.

3.  The Veteran does not have a respiratory disability that 
has resulted from a disease or injury that occurred in 
service.

4.  The Veteran's current right knee disability is not 
related to his in-service right knee injury and right knee 
arthritis did not manifest within the one-year presumptive 
period.


CONCLUSIONS OF LAW

1.  The January 1973 decision that denied claims for service 
connection for bilateral pneumonitis and right knee injury 
residuals is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  Evidence received since the January 1973 decision is new 
and material and the claims for service connection for 
bilateral pneumonitis and right knee injury residuals are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  Bilateral pneumonitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  A right knee disability was not incurred in or aggravated 
by service, and right knee arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As the Board is granting the applications to reopen, these 
applications are substantiated, and there are no further VCAA 
duties with regard to them.  Wensch v. Principi, 15 Vet App 
362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

As to the underlying claims for service connection, in a 
December 2007 pre-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate the claims for service 
connection for a lung disability and a right knee disability, 
including noting that the cause of a disability is presumed 
for veterans who have certain chronic diseases that become 
evident within a specified period of time after discharge 
from service.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the December 2007 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  The 
Veteran was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of his claims, in the December 2007 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records.  A December 2008 treatment note 
indicated that the Veteran had contacted the Social Security 
Administration (SSA) about filing a claim for disability 
benefits but had decided not to do so at that time.  As the 
evidence thus reflects that there are relevant records in the 
custody of SSA, a remand to request SSA records is not 
required.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 
(Fed. Cir. 2010).

In addition, the Veteran was afforded separate September 2009 
VA examinations as to the nature and severity of any 
respiratory and right knee disabilities.  As discussed below, 
these examinations were adequate because the examiners noted 
the Veteran's in-service respiratory symptoms and right knee 
injury and explained why they concluded that the Veteran did 
not have a current respiratory or right knee disability 
related to the in-service symptoms and injury.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for 
bilateral pneumonitis and right knee injury residuals are 
thus ready to be considered on the merits.


Analysis

Reopening

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In January 1973, the RO denied the Veteran's claim for 
service connection for bilateral pneumonitis and right knee 
injury residuals.  Although the claims file does not contain 
a copy of a letter notifying the Veteran of this decision, 
there is a rebuttable "presumption of administrative 
regularity" under which it is presumed that government 
officials have properly discharged their official duties, 
including mailing notices.  See Clark v. Principi, 15 Vet. 
App. 61, 63 (2001).  The record does contain VA forms 21-6798 
and 20-822, which serve as indicia of mailing and 
notification.  As there is no "clear evidence" that either 
VA's mailing practices were not regular or that its regular 
mailing practices were not followed, the Board presumes that 
the Veteran was notified of the denial.  See Davis v. 
Principi, 17 Vet. App. 29 (2003); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  As the Veteran did not appeal the denial of  
the service connection claims, these denials became final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO's 
denials were based on the facts that, although there was 
evidence of in-service bilateral pneumonitis and a right knee 
injury in service, there were no residuals found on the 
October 1972 VA examination.

However, since the January 1973 denial, the September 2009 VA 
joints examination report indicated that the Veteran does 
have a current right knee disability, and the September 2009 
VA respiratory examination report contains an opinion as to 
whether the Veteran's current respiratory symptoms are 
residual to his in-service bilateral pneumonitis.  Given that 
the basis for the prior denials was lack of residuals, and 
the evidence since the denial includes physicians' discussion 
of such residuals, this new evidence bears directly on an 
issue that was an element previously found lacking in each 
claim.  Thus, this evidence relates to unestablished facts 
necessary to substantiate each claim.  Reopening of the 
claims is therefore in order.



Service Connection

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if they manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

As to the claim for service connection for bilateral 
pneumonitis, in order for a Veteran to meet the "current 
disability" requirement, the Veteran must prove the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in service.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (2001).  In this case, the 
STRs reflect that the Veteran was diagnosed with, and 
received treatment for, bilateral pneumonitis.  The issue is 
whether the Veteran has a current disability that resulted 
from his in-service bilateral pneumonitis.  The Board finds 
that he does not, for the following reasons.

The STRs show that the Veteran was hospitalized from January 
to May 1970 with a final diagnosis of pneumonitis, right 
lower lobe, left lower lobe, right middle lobe, etiology 
unknown, treated, improved.  Subsequent STRs noted the 
history of pneumonitis, no fever, occasional yellow sputum, 
no shortness of breath, no chest pain, good appetite, gaining 
weight.  He was subsequently diagnosed with upper respiratory 
infections (URIs) probably related to Army contacts and new 
area placement in someone who had not travelled much prior to 
service.  Multiple X-rays showed slowly resolving bilateral 
pneumonitis, so called cough fracture, some irregularity and 
perhaps thickening of the left pleural base, left lower lung 
infiltrate, pectus excavatum.  A July 1970 X-ray indicated 
some linear strands and increased markings in the left base 
that appeared to be most likely residual of the previous left 
lower lobe pneumonia and "may represent some linear scars 
secondary to that previous pneumonia," but "[n]o definite 
infiltrates are identified at the present time."  August 
1970 chest X-ray showed an indistinct right heart border, 
suggesting the possibility of chronic inflammatory changes in 
the right middle lobe, as well as a few transverse bands of 
opacity in the left lower lobe, indicating the possibility of 
either subsegmental atelectasis in this region or scarring.  
The impression was longstanding pneumonia, right middle lobe 
with an indistinct right heart border, suggesting the 
possibility of chronic right middle lobe syndrome.  Minimal 
subsegmental atelectasis or scarring of the left lower lobe.  
A September 1970 X-ray showed no signs of fracture to the 
rib, some pleural thickening at the left leaf of the 
diaphragm but no infiltrates were seen.  On the April 1972 
separation examination, both normal and abnormal are marked, 
the notes include pectus excavatum.  The summary of defects 
indicates only myopia of both eyes.  April 1972 chest X-ray 
was negative.  On the contemporaneous report of medical 
history, the Veteran indicated that he did not have and had 
never had shortness of breath, but that he did have or had 
had pain or pressure in the chest or chronic cough.  
Pneumonia from January 1970 to May 1970 was noted.  

On the October 1972 VA examination, the in-service bilateral 
pneumonitis was noted, examination and X-ray of the chest 
were essentially normal, and the diagnosis indicated that 
bilateral pneumonitis was not found.

October 1997 Advent Medical Center records indicated that the 
lungs were clear to auscultation, and did not contain any 
respiratory-related diagnosis.  Similarly, October 2007 and 
September 2008 VA treatment records indicated that there was 
no shortness of breath, lungs were clear to auscultation, and 
there was no cough, sputum, hemoptysis, or wheeze, and there 
was  no diagnosis of a respiratory disability.  September 
2008 X-rays showed cardiomegaly, lung fields free of 
infiltrates, and no acute pulmonary disease.  The Veteran 
indicated in October 2008 that he had felt chest tightness 
for about a year, and subsequently underwent heart bypass 
surgery in November 2008.  October 2008 chest X-rays 
indicated that the lungs were clear except that lung volumes 
were low, and there was no acute disease.  An October 2008 
pulmonary procedure note indicated that spirometry was within 
normal limits, diffusion capacity was within normal limits, 
and poor test performance was indicated by volume 
extrapolation/FVC, which was interpreted as an insignificant 
response to bronchodilator.  

In his September 2007 claim, the Veteran noted his in-service 
hospitalization, and wrote that he cannot run due to 
shortness of breath, develops a lot of mucus during winter, 
and is more susceptible to illness due to the weakness in his 
lungs.  In his March 2009 substantive appeal, the Veteran 
contended that he has illness residual to his in-service 
bilateral pneumonia.  He wrote that whenever he gets a URI, 
he must take prescription medicine in order to resolve it, he 
has often had common colds develop into bronchitis, his 
respiratory illnesses last longer due to residual effects, 
and he coughs up mucus even if not experiencing an illness.

During the September 2009 VA examination, the Veteran 
reiterated these contentions.  He stated that over the past 
six or seven years, he has noted dyspnea on exertion and 
that, since service, he has had a decreased capacity for 
sports, especially basketball, although he has continued to 
play, and is more susceptible to the routine respiratory 
infections of the winter season.  The VA examiner also wrote, 
"He describes no particular limitations in his activities 
due to his lungs."  The Veteran also indicated that he had 
not been diagnosed with pneumonia to his knowledge since 
service.  On examination, chest diameter was normal, the 
Veteran was not using accessory muscles for respiration, 
there was no peripheral or perioral cyanosis, there was mild 
pectus excavatum, tactile fremitus was negative, and agophony 
was negative.  The lungs were clear to auscultation 
throughout, with no wheezes, rales, or rhonci appreciated.  
The VA examiner noted the Veteran's in-service "fairly 
significant" pneumonia, and wrote that "ascertaining 
whether his current symptomatology is a result of his 
military service cannot be resolved without resorting to 
speculation."  The examiner's reason for so concluding was 
that the Veteran had been dealing with coronary artery 
disease for several years, culminating in recent coronary 
artery bypass surgery, and recent X-rays still showed some 
pleural effusion consistent with resolving effusion status 
post coronary artery bypass surgery.  He concluded,  "In 
terms of the veteran's symptoms in regards to chest pain and 
shortness of breath with exertion, etc. . . it would be 
impossible to tell if they were primarily respiratory, as 
they are most likely due to his cardiac issues."

Recently, in Jones v. Shinseki, 23 Vet. App. 382 (2009), the 
Court held that, before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, the 
examiner must explain the basis for such an opinion or the 
basis must otherwise be apparent in the Board's review of the 
evidence."  Id. at 390.  It must also be clear that the 
physician has considered "all procurable and assembled 
data."  Id (citing Daves v. Nicholson, 21 Vet. App. 46 
(2006)).  Finally, the physician must clearly identify 
precisely what facts cannot be determined.  Id.  Here, 
however, the VA examiner indicated that an opinion as to 
whether the Veteran's respiratory symptoms were due to his 
in-service pneumonia would be speculative because his 
symptoms such as chest pain and shortness of breath are 
"most likely due to his cardiac issues."  Thus, the VA 
examiner did in fact express a sufficiently definitive 
opinion on the issue of whether the Veteran has a disability 
due to a disease in service - that the Veteran did not have a 
respiratory disability that resulted from a disease or injury 
that occurred in service, specifically, the bilateral 
pneumonitis.  Moreover, the VA examiner explained the reasons 
for this conclusion based on an accurate characterization of 
the evidence of record, i.e., that the Veteran's symptoms 
coincided with is recent cardiac surgery and were more likely 
attributed to cardiac, as opposed to respiratory issues.  As 
the VA examiner explained the reasons for his conclusion in 
light of his examination findings and an accurate review of 
the claims, his opinion is entitled to substantial probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  
In addition, the physician considered all procurable and 
assembled data.  He considered the evidence in the claims 
file, recent pulmonary function tests, X-rays, his 
examination findings, and the Veteran's statements.

Moreover, the VA physician's findings were consistent with 
the Veteran's own statements.  The Veteran did not 
specifically indicate that he experienced continuity of 
respiratory symptomatology since service.  Rather, he 
indicated generally that had a decreased capacity for sports 
since service, but noted the specific symptom of dyspnea only 
for the previous six or seven years.  Moreover, the Veteran 
had previously indicated that he had chest tightness for a 
year in 2008.  These statements were consistent with the lack 
of specific respiratory abnormalities found at separation and 
on the October 1972 VA examination shortly after service.

Finally, the Board has considered the Veteran's assertions 
that his recent URIs are worse because of pneumonitis 
residuals, his colds develop into bronchitis, his respiratory 
illnesses are longer and more severe due to these residuals, 
and he coughs up mucus even in the absence of illness.  The 
Veteran is competent to testify to his observation of these 
symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  Veterans are also competent to testify as 
to some questions of etiology.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical 
statement that "a valid medical opinion" was required to 
establish nexus, and that a layperson was "not competent" 
to provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau).  However, to the extent that the 
Veteran is competent to testify that his generally described 
symptomatology is residual to his in-service pneumonitis, the 
Board finds that the opinion of a trained physician that the 
respiratory symptoms are most likely residual to the more 
recent cardiac disability is entitled to more probative 
weight than the Veteran's general lay assertions.  Compare 
Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay 
testimony is competent to establish the presence of varicose 
veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) 
("It is generally the province of medical professionals to 
diagnose or label a mental condition, not the claimant"); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is 
not a condition capable of lay diagnosis); Jandreau, 492 F.3d 
at 1377, n.4 ("sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer").

In sum, the preponderance of the evidence reflects that there 
is no current disability due to the in-service bilateral 
pneumonitis, and there was no chronic respiratory disease in 
service or continuity of symptomatology.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for service connection for bilateral pneumonitis must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As to the claim for service connection for right knee injury 
residuals, the STRs indicate that the Veteran fell on his 
right knee and experienced pain and swelling.  Initial 
examination showed pre-patellar effusion, no joint effusion, 
slight tenderness over the patellar tendon and lateral joint 
line, full range of motion, no instability, and good 
quadriceps strength.  X-rays were within normal limits.  
Examination two weeks later showed full range of motion, no 
instability, some tenderness over the patella, no joint line 
tenderness.  The impression was contusion - improving.  On 
the April 1972 separation examination, the lower extremities 
except the feet had normal strength and range of motion.  The 
spine, other musculoskeletal was abnormal, but the 
abnormality was not identified.  The only abnormalities 
specifically noted were pectus excavatus and myopia of both 
eyes.  On the contemporaneous report of medical history, the 
Veteran indicated that he did not have and had not had 
arthritis, rheumatism, or bursitis, but that he had or 
previously had bone, joint, or other deformity.

On the October 1972 VA examination, examination of the knees 
was normal, X-ray of the right knee was normal, and the 
diagnosis was right knee - orthopedic negative.

An October 1997 Adventist Medical Center operation report 
indicated that the Veteran had a history of right knee pain 
since June of that year and no history of injury.  An 
arthoscopic partial medial meniscectomy was performed.  A 
September 2008 VA treatment note indicated that 
musculoskeletal examination showed no joint tenderness and 
full range of motion of all joints.

In his substantive appeal, the Veteran expressed his belief 
that his in-service right knee injury contributed to his 
current arthritis.

On the September 2009 VA joint examination, the Veteran was 
diagnosed with right knee tricompartmental degenerative 
changes, confirmed by X-ray.  In his opinion as to the 
etiology of this disability, the examiner noted the in-
service right knee injury, normal X-rays, the Veteran's 
statement during the examination that he had an episode in 
1995/1996 where he could not bend his knee, and the 
arthroscopic surgery.   Noting the lack of evidence of a 
twisting injury or one that would have caused ligamentous or 
meniscal injury that would progressed to degenerative 
changes, and the post-service meniscal injury, and surgery 
that would progress to degenerative changes, and that the in-
service injury "is more of a direct trauma to the knee that 
is not consistent with a twisting-type injury, the examiner 
concluded that the Veteran's right knee disability is "less 
likely as not caused by, or is a result of, the injury that 
he suffered and was treated for while in service."

As the September 2009 explained the reasons for his 
conclusions in light of an accurate characterization of the 
evidence of record, specifically, the nature of the in-
service injury and post-service symptoms and surgery, his 
opinion is entitled to substantial probative weight.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, the 
evidence, including the October 1972 VA examination shortly 
after service, reflects a lack of continuity of right knee 
symptomatology, and the Veteran's post-service statements 
indicating right knee pain of recent origin are consistent 
with this lack of continuity of symptomatology.  This lack of 
continuity of symptomatology also reflects that the right 
knee arthritis did not manifest within the one-year 
presumptive period, and service connection is therefore not 
warranted on a presumptive basis.

As to the Veteran's assertion of his belief that his in-
service right knee injury contributed to his current right 
knee disability, veterans are competent to testify as to some 
questions of etiology.  See Davidson, 581 F.3d  at 1316 
(Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau).  
However, to the extent that the Veteran is competent to 
testify that there is a nexus between his in-service right 
knee injury and current right knee disability, the Board 
finds that the reasoned opinion of a trained physician that 
there is no such nexus is entitled to more probative weight 
tan the Veteran's general lay assertion.  Compare Jandreau, 
492 F.3d at 1376 (lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay 
testimony is competent to establish the presence of varicose 
veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) 
("It is generally the province of medical professionals to 
diagnose or label a mental condition, not the claimant"); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is 
not a condition capable of lay diagnosis); Jandreau, 492 F.3d 
at 1377, n.4 ("sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer").

For the foregoing reasons, the preponderance of the evidence 
is against the claim for service connection for right knee 
injury residuals.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim must be denied 
on a direct and a presumptive basis.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 
53.


ORDER


The application to reopen a claim for service connection for 
bilateral pneumonitis is granted.

The application to reopen a claim for service connection for 
right knee injury residuals is granted.

Entitlement to service connection for bilateral pneumonitis 
is denied.

Entitlement to service connection for right knee injury 
residuals is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


